     DAN O’ROURKE
 1   SOUTHWELL & O’ROURKE, P.S.
     Attorneys at Law
 2   960 Paulsen Center
     W. 421 Riverside Avenue
 3   Spokane, WA 99201
     (509) 624-0159
 4
                              UNITED STATES BANKRUPTCY COURT
 5
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
 6
     In re:                                             No.: 20-00465-WLH11
 7
     HUSCH & HUSCH, INC.,                               Chapter 11
 8

 9
                    Debtor.                          NOTICE FOR HEARING ON SECOND
                                                    AMENDED DISCLOSURE STATEMENT
10

11            TO:   Creditors and other parties in interest listed on the Master Mailing List;
              TO:   United States Trustee’s Office;
12
              TO:   Arnold M. Willig, Hacker & Willig, Inc., P.S., Attorneys for Heritage Bank
13
                    requesting special notice;
              TO:   Todd Reuter, Foster Garvey, PC, Attorneys for Helena Agri-Enterprises,
14                  LLC a/k/a Helena Chemical Company requesting special notice;
              TO:   Donald A. Boyd, Hummer Boyd, PLLC, Special Counsel for Debtor
15                  requesting special notice; and
              TO:   John O’Leary, Hames Anderson Whitlow & O’Leary, P.S., Attorneys for
16                  Edward Boob requesting special notice; and
              TO:   Daniel J. Gibbons, Witherspoon Kelley, Attorneys for International Raw
17
                    Materials, Ltd. requesting special notice
18
             A Second Amended Disclosure Statement and a Second Amended Plan of
19   Reorganization under Chapter 11 of the Bankruptcy Code have been filed by Debtor on
     April 6, 2021.
20
              NOTICE is hereby given, that:
21

22
              1.      The hearing to consider the approval of the disclosure statement shall be
              held on June 11, 2021, at 10:00 a.m. by phone. In order to participate, you must
23            call (877) 402-9757, access code 7036041.

24            2.     June 4, 2021 is fixed as the last day for filing and serving in accordance
              with Fed. R. Bankr. P. 3017(a) written objections to the disclosure statement.
25                                                             SOUTHWELL & O'ROURKE, P.S.
      Notice-1
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
                                                                  WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




     20-00465-WLH11         Doc 303    Filed 05/03/21    Entered 05/03/21 16:28:32                     Pg 1 of 2
           3.     Requests for copies of the disclosure statement and plan shall be mailed
 1
           to the attorney for debtor-in-possession at the following mailing address:
 2
                 Dan O’Rourke
 3               Southwell & O’Rourke, P.S.
                 421 W. Riverside Ave., Suite 960
 4               Spokane, WA 99201
 5                                          SOUTHWELL & O'ROURKE, P.S.
 6

 7                                          BY:/s/ Dan O’Rourke
                                                DAN O’ROURKE, WSBA #4911
 8                                              Debtor’s Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                        SOUTHWELL & O'ROURKE, P.S.
     Notice-2
                                                             A PROFESSIONAL SERVICE CORPORATION
                                                                  ATTORNEYS AT LAW
                                                              SUITE 960, PAULSEN CENTER
                                                             WEST 421 RIVERSIDE AVENUE
                                                             SPOKANE, WASHINGTON 99201
                                                               TELEPHONE (509) 624-0159




     20-00465-WLH11      Doc 303   Filed 05/03/21   Entered 05/03/21 16:28:32                     Pg 2 of 2
